Title: To John Adams from Joseph Willard, 8 June 1790
From: Willard, Joseph
To: Adams, John



Sir,
Cambridge June 8. 1790.

I take the liberty of enclosing a petition to the National Legislature, from the Convention of the Congregational Ministers in this Commonwealth, by a Committee of the Body, upon a very important subject, viz. that of preventing incorrect editions of the Bible from being published among us.  The Committee have desired me to request your Excellency to take the charge of this petition, and to introduce it, at such time, as you may judge most expedient.  They have full confidence in your Excellency, that you will do every thing in your power, that the American editions of that sacred Book, which contains the foundations of our holy religion, and for which, they are persuaded you have the sincerest regard, may come forth as correct as possible.
The Committee, by the direction of the Convention, are preparing letters to be sent to the Ministers of the various denominations of Christians, in the United States, requesting them to join in applications to the Congress, in this important business; and they hope, that the cause of true religion will be subserved by these exertions.
I am, Sir, / with sentiments of the highest respect / your Excellency’s / most humble / and obedient servant

Joseph Willard